Citation Nr: 0302821	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  97-02 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
multiple shrapnel wounds (MSW) of the left lower extremity, 
muscle group XIV, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of 
MSW of the left upper extremity, muscle group VII, currently 
evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for residuals of 
fracture, inferior pubic rami, bilateral, currently evaluated 
as 20 percent disabling.

4.  Entitlement to separate, compensable evaluations for 
residuals scars of MSW and resultant surgical procedures of 
the left lower extremity, left upper extremity, and inferior 
pubic rami, bilateral, prior to and after December 20, 2001.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke


INTRODUCTION

The veteran served on active duty from August 1966 to June 
1969.  His discharge documents show that he was awarded the 
Combat Action Ribbon and the Purple Heart medal for his 
participation in combat and injuries sustained therein during 
active service in the Republic of South Vietnam.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

This claim has twice been before the Board, in November 1997 
and February 1999.  While a review of the claims file does 
not reflect that the RO has fully complied with the orders 
outlined in the remand, for reasons explained below, the 
Board finds it may proceed with the merits of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993);  see also Stegall 
v. West, 11 Vet. App. 268 (1998).  Accordingly, the case is 
now again before the Board.

The Board notes that the veteran testified in an October 1997 
hearing before the undersigned member of the Board that his 
service-connected disabilities have rendered him unable to 
work.  The Board finds an implied claim for a total 
disability rating for compensation purposes based on 
individual unemployability due to service connected 
disabilities.

In addition, the veteran has been rated at the maximum 
evaluation for his service-connected left lower and upper 
extremities since service connection was originally granted 
in 1970.  The Board finds that consideration of 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities has been raised under 
38 C.F.R. § 3.321(b)(1) (2002).

Finally, the veteran reported in a letter received by the RO 
in October 2001 that he has experienced bowel obstruction 
caused by adhesions that formed following his abdominal 
surgery or, in the alternative, may be due to the bone spur 
on his pelvis.

These matters are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The service connected residuals of MSW of the left lower 
extremity, involving the quadriceps muscles (muscle group 
XIV) are manifested by a history of a through and through, 
deep penetrating wounds due to multiple, high velocity 
shrapnel, prolonged hospitalization and treatment of the 
wound; complaints of numbness, cramping, and pain; and 
objective observations of consistent, severe symptomatology 
including limitation of motion, quadriceps atrophy, weakness, 
fatigability, lack of endurance, loss of power, and increased 
pain on standing or walking.

2.  The service connected residuals of MSW of the left upper 
extremity involving the flexor muscles (muscle group VII) are 
manifested by a history of a through and through, deep 
penetrating wounds due to multiple, high velocity shrapnel, 
prolonged hospitalization and treatment of the wound; 
complaints of numbness and pain; and objective observations 
of consistent, severe symptomatology including limitation of 
motion, pain, atrophy in the arm, weakness, easy 
fatigability, loss of power, and lack of endurance; and X-ray 
results showing a plate fixating a well-healed fracture of 
the mid shaft of the left radius with degenerative changes in 
the left radial-carpal articulation.

3.  The service connected residuals of MSW of the left upper 
extremity involving the brachio radialis muscle (muscle group 
V) are manifested by a history of a through and through, deep 
penetrating wounds due to multiple, high velocity shrapnel, 
prolonged hospitalization and treatment of the wound; 
complaints of numbness and pain; and objective observations 
of consistent, severe symptomatology including diminished 
supination and pronation of the forearm, atrophy in the 
forearm, weakness, easy fatigability, loss of power, and lack 
of endurance.

4.  The veteran is right-handed.

5.  The service connected residuals of fracture, left 
inferior pubic rami is manifested by complaints of pain and 
numbness; and inability to walk or stand for any length of 
time; objective observations of limited, painful left hip 
joint motion; and X-ray results showing old healed fractures 
involving the pubic bone with symmetric, moderately severe, 
osteoarthritic changes of the left hip joint and a large bony 
prominence.

6.  The service connected residuals of fracture, right 
inferior pubic rami is manifested by complaints of pain and 
numbness, and inability to walk or stand for any length of 
time; objective observations of limited, painful right hip 
joint motion; and X-ray results showing old healed fractures 
involving the pubic bone with symmetric, moderately severe, 
osteoarthritic changes of the right hip joint.

7.  The service connected residuals of injury to the sacro-
iliac joint is manifested by complaints of pain and pain upon 
walking or standing for any length of time; by objective 
observations of slow movement, pain upon movement, and pain 
upon prolonged sitting; and by X-ray results showing 
deformity of the left sacro-iliac joint.

8.  The veteran manifests a tender, 6 inch scar on the left 
dorsal mid forearm that is the residual of MSW and resultant 
surgical procedures to the left upper extremity.

9.  The veteran manifests a 7.5 inch scar on the inner part 
of the left mid-thigh that is numb and exhibits impaired 
sensation, as a residuals of MSW and resultant surgical 
procedure to the left lower extremity.

10.  The veteran manifests a 4 inch long oblique scar on the 
anterior iliac crest area that is numb and exhibits impaired 
sensation as a residual of fracture to the inferior pubic 
rami, right and left.

11.  The veteran manifests a 3.25 inch long oblique scar, 1 
inch wide at the top, on the posterior aspect of the left 
mid-thigh that exhibits loss of sensation and appears 
depressed due to loss of underlying tissue, that is a 
residual of MSW and resultant surgical procedure to the left 
lower extremity.

12.  The veteran manifests an 8.5 abdominal deep scar that 
approximates an area of 6 inches square, that is a residual 
MSW and resultant surgical procedure.

13.  The veteran manifests a 3 inch long post-surgical scar 
on the left arm, a 3 inch scar on the left upper leg, 
medially located, and 2 scars, 1 and 2 inches, respectively, 
with eight cross stitches, on the left thigh that are 
asymptomatic that are the residuals of MSW and resultant 
surgical procedures to the left lower and upper extremities.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 40 percent 
for residuals of MSW of the left lower extremity, muscle 
group XIV, are not met.  38 U.S.C.A. § 1155, 5102, 5103, 
5103A, 5107 (West 1991 and Supp. 2002); 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a), 3.321(b)(1), 4.1, 4.3, 4.7, 4.31, 
4.41, 4.40, 4.45, 4.56, 4.59, 4.73 Diagnostic Code 5314 
(2002).

2.  The criteria for an evaluation greater than 30 percent 
for residuals of MSW of the left upper extremity, muscle 
group VII, are not met.  38 U.S.C.A. § 1155, 5102, 5103, 
5103A, 5107 (West 1991 and Supp. 2002); 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a), 3.321(b)(1), 4.1, 4.3, 4.7, 4.31, 
4.41, 4.40, 4.45, 4.56, 4.59, 4.69, 4.73 Diagnostic Code 5307 
(2002).

3.  The criteria for an evaluation of 30 percent, and no 
greater, for the residuals of MSW of the left upper 
extremity, muscle group V, are met.  38 U.S.C.A. § 1155, 
5102, 5103, 5103A, 5107 (West 1991 and Supp. 2002); 38 C.F.R. 
§ 3.102, 3.156(a), 3.159, 3.326(a), 3.321(b)(1), 4.1, 4.3, 
4.7, 4.31, 4.41, 4.40, 4.45, 4.56, 4.59, 4.69, 4.73 
Diagnostic Code 5305 (2002).

4.  The criteria for a 10 percent evaluation for the 
residuals of fracture, left inferior pubic rami are met.  
38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 1991 and 
Supp. 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a), 
3.321(b)(1), 4.1, 4.3, 4.7, 4.31, 4.41, 4.40, 4.45, 4.56, 
4.59, 4.67, 4.73 Diagnostic Code 5010 (2002).

5.  The criteria for a 10 percent evaluation for the 
residuals of fracture, right inferior pubic rami are met.  
38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 1991 and 
Supp. 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a), 
3.321(b)(1), 4.1, 4.3, 4.7, 4.31, 4.41, 4.40, 4.45, 4.56, 
4.59, 4.67, 4.73 Diagnostic Code 5010 (2002).

6.  The criteria for an evaluation greater than 20 percent 
for the residuals of injury to the sacro-iliac joint are not 
met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 1991 
and Supp. 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 
3.326(a), 3.321(b)(1), 4.1, 4.3, 4.7, 4.31, 4.41, 4.40, 4.45, 
4.56, 4.59, 4.66, 4.73 Diagnostic Code 5299-5294 (2002).

7.  The criteria for a 10 percent evaluation, and no greater, 
for a tender, 6 inch scar on the left dorsal mid forearm is 
met prior to and after December 20, 2001.  38 U.S.C.A. 
§ 1155, 5102, 5103, 5103A, 5107 (West 1991 and Supp. 2002); 
38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a), 3.321(b)(1), 
4.1, 4.3, 4.7, 4.31, 4.41, 4.118, Diagnostic Code 7803, 7804, 
and 7805 (1995-2002).

8.  The criteria for a 10 percent evaluation, and no greater, 
for a 7.5 inch scar on the inner part of the left mid-thigh 
is met prior to and after December 20, 2001.  38 U.S.C.A. 
§ 1155, 5102, 5103, 5103A, 5107 (West 1991 and Supp. 2002); 
38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a), 3.321(b)(1), 
4.1, 4.3, 4.7, 4.31, 4.41, 4.118, Diagnostic Code 7803, 7804, 
and 7805 (1995-2002).

9.  The criteria for a 10 percent evaluation, and no greater, 
for a 4 inch long oblique scar on the anterior iliac crest is 
met prior to and after December 20, 2001.  38 U.S.C.A. 
§ 1155, 5102, 5103, 5103A, 5107 (West 1991 and Supp. 2002); 
38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a), 3.321(b)(1), 
4.1, 4.3, 4.7, 4.31, 4.41, 4.118, Diagnostic Code 7803, 7804, 
and 7805 (1995-2002).

10.  The criteria for a 10 percent evaluation, and no 
greater, for a 3.25 inch long oblique scar, 1 inch wide at 
the top, on the posterior aspect of the left mid-thigh is met 
prior to and after December 20, 2001.  38 U.S.C.A. § 1155, 
5102, 5103, 5103A, 5107 (West 1991 and Supp. 2002); 38 C.F.R. 
§ 3.102, 3.156(a), 3.159, 3.326(a), 3.321(b)(1), 4.1, 4.3, 
4.7, 4.31, 4.41, 4.118, Diagnostic Code 7803, 7804, and 7805 
(1995-2002).

11.  The criteria for a compensable evaluation for an 8.5 
inches long abdominal scar is not met prior to December 20, 
2001.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 1991 
and Supp. 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 
3.326(a), 3.321(b)(1), 4.1, 4.3, 4.7, 4.31, 4.41, 4.118, 
Diagnostic Code 7803, 7804, and 7805 (1995-2002).

12.  Beginning August 30, 2002, the criteria for 10 percent 
evaluation, and no greater, for an 8.5 inches long abdominal 
scar is met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 
(West 1991 and Supp. 2002); 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a), 3.321(b)(1), 4.1, 4.3, 4.7, 4.31, 4.41, 
4.118, Diagnostic Code 7801 (2002).

13.  The criteria for separate, compensable evaluations are 
not met for the following scars: a 3 inch long post-surgical 
scar on the left arm, a 3 inch scar on the left upper leg, 
medially located, two scars, 1 and 2 inches, respectively, 
with eight cross stitches, on the left thigh.  38 U.S.C.A. 
§ 1155, 5102, 5103, 5103A, 5107 (West 1991 and Supp. 2002); 
38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a), 3.321(b)(1), 
4.1, 4.3, 4.7, 4.31, 4.41, 4.118, Diagnostic Code 78030, 
7804, and 7805 (1995-2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA


There was a significant change in the law during the pendency 
of this appeal.  The Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002) redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  38 C.F.R. § 3.159.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is 
no issue as to providing an appropriate application form or 
completeness of the application in this case.  In the 
circumstances of this case, while the veteran has been 
partially advised of the applicable laws and regulations, he 
has been advised of the evidence needed to substantiate his 
claim.  A letter dated in September 2001 and a supplemental 
statement of the case dated in the same month gave notice of 
the VCAA.  In particular, the September 2001 supplemental 
statement of the case summarized the evidence received and 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department.  The January 
2002 supplemental statement of the case detailed further 
evidence reviewed.  In addition, this case was twice remanded 
for development, including providing the veteran an 
opportunity to notify the VA of additional evidence and 
procuring VA examinations.  Finally, the veteran testified 
before the undersigned member of the Board in October 1997.  
He indicated that all his treatment had been with VA.

Concerning the applicable laws and regulations governing his 
claim, the Board notes that the regulations governing the 
evaluation of both muscle impairment and scars changed during 
the pendency of the veteran's appeal.  While the veteran was 
given notice of the new regulations governing the evaluation 
of muscle injuries in the July 1998 supplemental statement of 
the case, he was not told that the regulations had been 
changed nor was there any analysis of which regulations would 
be more beneficial, as required under Karnas v. Derwinski, 1 
Vet. App. 308.  Concerning the scars, no notice of the new 
regulations were given.  Nonetheless, for reasons explained 
below, and because the Board is, essentially, granting the 
veteran's claims, the Board finds that consideration of the 
claims without notification of the changes in law will not 
prejudice the veteran.  See Bernard, supra.

For the foregoing reasons, the Board finds the VA's duty to 
notify has been fulfilled.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)).  The record 
shows that the RO obtained copies of all identified treatment 
records, and VA examinations.  In addition, the veteran 
responded to requests for information, providing statements 
and testified before the undersigned member of the Board in 
October 1997.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the veteran 
under Bernard, supra.


II.  Increased Evaulations

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4 (2002). 
When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In an April 1970 rating decision, the RO established service 
connection for penetrating metal shell fragment wounds 
sustained in combat to left upper and both lower extremities, 
back, and scrotum, based on the evidence then of record, 
which included a February 1970 VA examination and service 
medical records.

The VA examination report reflects that the veteran exhibited 
a large, 15 centimeter long scar on the inner aspect of his 
thigh and another, on his left arm, due to shrapnel wounds 
sustained in Vietnam.  There were healed, operative scars 
midline abdomen, right hip and anterior left forearm.  A 
healed wound scar was noted on the posterior medium left leg 
with mild muscle hernia from underlying fascia defect, 
measuring 3/8 inch by 1-1/4 inches.  Scars on the anterior 
medial left thigh and posterior medial left thigh, measuring 
1/2 inch by 7 inches,  and 1/2 inch by 1 inch by 4 inches 
were described with mild loss of underlying muscle tissue, 
and numbness of the area.  He walked with a normal gait.  
Neck, shoulder, hips, back and extremities were found to have 
full range of motion and full strength with the exception of 
his left elbow, which lacked 10 degrees flexion, and his left 
wrist, which lacked 15-20 degrees complete dorsiflexion and 
palmer flexion.  The examiner noted good strength and grip in 
each hand but found mild atrophy in the left arm as compared 
with the right.  The middle 1/3 of the arm measured 10-1/2 
inches circumference, as compared to 11 inches on the right, 
the middle 1/3 of the forearm, 9-1/2 inches, as compared to 
10 inches on the right, and the distal 1/3 of the forearm, 6-
1/4, as compared to 6-1/2 on the right.  Mild left quadriceps 
atrophy was found, at 13-1/2 inches as compared to 14 inches 
on the right.

Results of X-rays taken at the time show the pelvis tilted 
slightly so that the left is slightly higher than the right.  
There was a slight upward displacement of the iliac surface 
in relation to the adjacent sacral surface with slight 
widening of the left sacro-iliac joint and irregularity and 
marked sclerosis of the sacral margins.  The examiner noted 
this was consistent with the result of old trauma with slight 
subluxation.  Slight reactive bony sclerosis was present in 
the right aspect of the sacro-iliac, especially at the upper 
third.  The coccyx was slightly deviated, and there were old 
healed fractures of the left pubis and left ischium, 
resulting in moderate deformity with deviation of the course 
of the bones at the old fracture sites.  A 4 x 1 centimeter 
bone defect was noted at the upper lateral margin of the 
right ileum, which the physician noted was evidently the 
donor site for the bone graft.  The left forearm showed an 
old well-healed fracture of the mid radial shaft in good 
alignment.  The metallic plate and screws were well retained, 
and the ulnar styloid was depicted as a separate small 
ossible, which was opined to be the result of an un-united 
old chip fracture.  No active bone disease was found.

An X-ray of the chest showed several pinpoint opacities of 
metallic density projected over the right lower hemithorax.

The examiner diagnosed residuals, multiple landmine wounds of 
extremities, and surgery to the left forearm with some 
atrophy of left forearm and left quadriceps, and some 
impaired motion of the left elbow and wrist; surgical scars 
of right hip, abdomen, and left forearm.

Service medical records show the veteran sustained multiple 
shrapnel wounds in September 1967 when a tank on which he was 
riding struck and detonated a land mine.  Initial examination 
revealed an open fracture of the midshaft of the left radius, 
multiple shrapnel wounds of the left upper extremity, both 
lower extremities, scrotum and back.  There was a palpable 
mass in the lower quadrant of the abdomen and marked 
tenderness over the sacrum.  There was a large wound of the 
posterior thigh on the left, and X-rays revealed additional 
displaced fractures of both inferior pubic rami.

Exploratory laparotomy was conducted, dissecting a huge 
retroperitoneal hematoma to the level of the umbilicus.  Left 
femoral vessels were patent.  Fasciotomy of the left lower 
leg was performed, but an attempt at closed reduction of the 
left radius was unsuccessful.  The wounds of the left arm and 
left thigh were debrided and packed open.  Delayed primary 
closure of wounds of the left lower extremity and left 
forearm was then performed.  A second attempt at closed 
reduction of the radial fracture was again unsuccessful.  The 
veteran was air medevaced to the United States.  X-rays 
revealed a transverse fracture of the midshaft of the left 
radius with over-riding of the fragments, and comminuted 
fractures of both inferior pubic rami with separation of the 
symphesis.  An open reduction of the left radial fracture and 
internal fixation was successfully performed.  Internal 
fixation was achieved with the positioning of a plate, and 
the autogenous iliac bone was packed at the fracture site.  
The veteran was referred to physical rehabilitation for range 
of motion and progressive resistance exercises for both lower 
extremities.  The left upper extremity was immobilized for 
five months.

Just prior to discharge from active service, left upper 
extremity range of motion measurements were noted as follows:  
left elbow:  120 degrees flexion and -30 degrees extension, 
45 degrees supination, 80 degrees pronation; left wrist:  30 
degrees dorsiflexion and 45 degrees flexion.  Atrophy of 1 
inch was noted in the left forearm, and grip strength was 
found to be 40 percent left than on the right.  The veteran 
could ambulate without pain, and all wounds were healed with 
X-rays showing progressive healing of the left radial 
fracture.  There was, however, an area of hypesthesia of the 
left lower extremity extending from the inferior boarder of 
the patella to the ankle joint, and over the left lateral 
thigh.  The examiner noted that the veteran was right-handed.

The RO assigned a 40 percent evaluation for MSW, left lower 
extremity with some quadriceps atrophy; a 30 percent 
evaluation for MSW, left upper extremity with fracture of 
left radius and mid third with metatarsal plate and screws, 
with atrophy, left forearm; a 20 percent evaluation for 
fracture, inferior pubic rami, bilateral; and a 10 percent 
for shrapnel wounds, back (X-rays show retained metallic 
fragments), effective in June 1969, the month the veteran was 
discharged from active duty.  A combined evaluation of 70 
percent was assigned.  These evaluations have been confirmed 
and continued to the present.

In January 2002, the RO issued a rating decision confirming 
the 40 percent evaluation assigned for MSW, left lower 
extremity, with some quadriceps atrophy (muscle group XIV); 
the 30 percent evaluation assigned for MSW, left upper 
extremity with fracture of left radius, mid one-third, with 
metatarsal plate and screws with atrophy of left forearm 
(minor) (muscle group VII); and the 20 percent evaluation 
assigned for the residuals of fracture, inferior pubic rami, 
bilateral.  However, the RO granted additional, separate, 
service connection for multiple scars, shrapnel wounds and 
surgical procedures to the left lower extremity, left upper 
extremity, and pubic rami, assigning a non-compensable 
evaluation effective from December 2001.

The evidence at the time of this rating decision includes VA 
examinations conducted in September 1995, March 1998, and 
December 2001; VA treatment records; and the veteran's 
statements.

The September 1995 VA examination report shows complaints of 
sensitivity over multiple, large scars.  The examiner 
recorded objective observations of damage to the left 
brachial radialis and medial head of the quadriceps in the 
left thigh due to shrapnel wounds and surgical repair.  
Atrophy in the left forearm, flexor and pronator muscle 
group, was observed, limiting total flexion of the left elbow 
and interfering with strength in flexion and pronation.  Loss 
of muscle bulk and tendon damage were found in the left 
forearm.  The left radius and end plate metacarpal third, 
left hand and arm, showed old fractures.  Range of motion for 
the left elbow measured 135 degrees flexion, zero degrees 
extension, 70 degrees pronation and 85 degrees supination, as 
compared to 145, zero, 80, and 85 degrees on the right, 
respectively.  The examiner explained that the quadriceps, 
brachial radialis, and muscles of the abdominal wall had been 
penetrated, and described an 8 inch long scar on the left 
forearm, a scar in the shape of a cross on his abdomen, 
measuring 8 inches one way and 6 the other, and a 10 inch 
long scar on the medial side of the left leg.  There was no 
adhesion or keloid formation, however the left forearm scar 
was depressed and this scar and the scar on the left leg were 
tender to touch.  X-ray results revealed residuals of 
shrapnel wounds in the right lower part of the pelvis, 
posteriorly, with penetration into the bone.  The examiner 
diagnosed old fracture of the left radius, distal portion; 
old fracture of the 4th metacarpal, left hand; shrapnel 
laceration of the brachial radialis muscle; shrapnel damage 
to the left quadriceps, medial head; and shrapnel damage to 
the rectus abdominis muscles.

In March 1998, the veteran underwent further examination.  He 
then reported loss of motion in his left elbow and forearm, 
pain with sitting for prolonged periods of time, and dull 
aches in his left upper and lower extremity.  The examiner 
reported objective observations of tenderness over the plate 
in the left forearm, which was noted to be palpable, and 4+/5 
strength in the left quadriceps and hamstring function with 
muscle loss, and a bony prominence at the ischium, which was 
found to be tender on palpation.  Range of left elbow motion 
measured 3 degrees short of full extension to 130 degrees, 
with pain.  Supination in the left forearm measured 80 
degrees and pronation, 70 degrees, with pain.  Neurovascular 
findings were normal throughout.  Scars were described as 
well-healed.  X-ray results revealed old trauma involving the 
left pelvis with extensive deformity, sacro-iliac joint 
region, ischium and pubis, and right inferior pubic ramus 
without arthritic changes in the actual hip joints; and well 
healed mid radial fracture with some radiocarpal degenerative 
changes and nonunion of the ulnar styloid ossification.  The 
examiner noted a large bony prominence at the ischial ramus 
in the pelvis by X-ray with mild degenerative joint disease 
of the hips, bilaterally.  The humerus was found to be 
normal.

In December 2001, the veteran again underwent examination.  
He reported continued atrophy and weakness in his left arm, 
limitation of motion, and pain upon lifting or carrying items 
with his left hand and arm.  He described a deep-seated, 
dull, aching pain in his left forearm, pain in the pelvis and 
hip region upon walking for more than a short period of time, 
and pain and clicking particularly on the right when climbing 
stairs.  He further reported cramping-type pain in his left 
leg from the knee down.  After reviewing the veteran's entire 
claims file and providing an extensive review of the history 
of his injuries and their treatment from service to the 
present, the examiner noted that the veteran ambulated with a 
satisfactory gait, could perform a satisfactory heel and toe 
walk, and was able to squat and rise again, albeit slowly.  
In addition, he exhibited limited range of motion in his left 
upper and lower extremities.  Specifically, range of motion 
of the left elbow lacked 5 degrees terminal extension and 
measured 135 degrees flexion without pain, 70 degrees 
supination and 65 degrees pronation, as compared to 5 degrees 
hyperextension and  145 degrees flexion, 90 degrees 
supination and 70 degrees pronation on the right.  Range of 
motion of the left wrist measured 50 degrees dorsiflexion and 
50 degrees palmar flexion, without pain, as compared to 65 
and 70 degrees, respectively, on the right.  He could make a 
fist with the left hand and appose the thumb and remaining 
finger tips satisfactorily, but grip strength measured 4 to 
4-1/2 over 5.  Alignment of the left forearm was found to be 
good.  No tenderness was found over the sacro-iliac joints, 
and range of hip joint motion measured 120 degrees flexion, 
bilaterally, 50 degrees abduction on the right and 45 on the 
left, 20 degrees internal rotation on the right and 10 on the 
left, and 50 degrees external rotation on the right, and 40 
on the left.  The examiner noted pain with left hip motion, 
particularly on the extremes of internal and external 
rotation.  No pain was noted on motion of the right hip.  
Left knee joint range of motion measured zero to 135 degrees, 
as compared to zero to 140 on the right.  Overall strength in 
the left upper extremity measured 4/5, as compared to 5/5 on 
the right.  In the lower extremities, quadriceps strength 
measured 4/5.  The examiner noted atrophy in both upper and 
lower left extremities, the upper arm measuring 25 
centimeters on the left, as compared to 27 centimeters on the 
right and the proximal forearm, 22 centimeters on the left, 
as compared to 25 centimeters on the right.  The left thigh 
measured 40 centimeters on the left as compared to 41 
centimeters on the right.  The calves measured 31 
centimeters, bilaterally.

The scars were described as follows:
?	an abdominal scar, vertical and measuring 8.5 inches 
long, faded and without local problems or residuals
?	two pale scars on the left arm, caused by surgical 
repair-one 3 inches long and oblique, the other is 
six inches long, vertical, and located mostly on the 
mid-forearm area, dorsally-well-healed and without 
local symptoms or residuals
?	a scar on the left upper leg, medially located, and 3 
inches long, well-healed and without local symptoms 
or residuals
?	a faded scar with several cross stitches about 1 inch 
long without local symptoms or residuals
?	a scar on the left thigh located mid-thigh, inner 
part, 7.5 inches long, well-healed but with mild 
numbness around and at the scar
?	two scars, 1 and 2 inches, respectively, with eight 
cross stitches, on the left thigh
?	a scar in the left mid-thigh in the posterior aspect, 
irregular, oblique, 3.25 inches long and 1 inch wide 
at the top with loss of sensation but no pain
?	a scar at the right iliac crest area anteriorly, 4 
inches long, oblique, well-healed but with numbness 
at the scar.

The examiner noted that all scars were well-healed and caused 
no functional disabilities or significant disfigurement.  
There was no local tenderness, no significant adherence, and 
the textures were normal except some spots of thickening.  No 
ulceration or breakdowns of the scar tissue were noted, and 
no elevation, local inflammation, edema, or keloid formation.  
The scar on the posterior area of the thigh, however, 
exhibited slight depression because of loss of underlying 
tissue.

X-rays revealed objective observations of old healed 
fractures of the pubic bones, bilaterally, with symmetric, 
moderately severe, osteoarthritic changes of the hip joints 
and deformity of the left sacro-iliac joint, appearing old.  
In the left forearm, X-rays revealed a plate in place 
fixating a well-healed fracture of the mid-shaft of the left 
radius with degenerative changes, left radial-carpal 
articulation without other abnormalities.

Concerning specific questions asked by the Board in its 
February 1999 and November 1997 remands, the physician 
responded as follows.  Pain on range of motion was found to 
be minimal in the left wrist and elbow joints.  Range of 
motion was, however, limited.  Weakened movement in the left 
upper extremity was clearly demonstrated with measurable 
atrophy.  The examiner opined that there would likely be easy 
fatigability and lack of endurance in the left upper 
extremity.  No incoordination or swelling was found.  Pain 
was also present in range of hip joint movement, particularly 
on the left, limiting motion.  There was no pain on range of 
motion of the left knee joint.  However, there was 
demonstrated weakness in the left quadriceps, accompanied by 
slight atrophy.  The examiner again opined that fatigability 
and lack of endurance would again be present in the left 
lower extremity.  The examiner further noted that while the 
veteran could walk with a satisfactory gait patten in the 
room, increased pain would occur if the veteran stood or 
walked for any more than short periods, particularly on a 
hard surface.

Finally, in December 2002, the veteran underwent further 
examination concerning his scars.  The examiner noted 
objective observations of a tender linear scar on the left 
forearm with scars on the left thigh and abdomen.  Pain was 
observed in the scar the left forearm.

VA outpatient records show complaints and observations of 
pain and swelling in the left lower arm with findings of 
edema and tenderness to palpation.  Strength and sensation 
were intact.

As noted above, the veteran has appealed the ratings assigned 
his service connected disabilities, and argues that increases 
are warranted therefor.  The Board will discuss each in turn.

A.  Residuals of MSW to the Left Lower Extremity (muscle 
group XIV) and upper Extremities (muscle groups VII, and V)

The RO has evaluated the veteran's residuals of injuries to 
his left lower extremity under Diagnostic Code 5314, which 
contemplates impairment of muscle group XIV.  Muscle group 
XIV controls extension of the knee; simultaneous flexion of 
the hip and flexion of the knee; tension of fascia lata and 
iliotibial band acting with muscle group XVII in postural 
support of the body and acts with the hamstrings in 
synchronizing hip and knee; and involves the following 
muscles:  sartorius, ractus femoris, vastus externus, vastus 
intermedius, vastus intemus, and tensor vaginae femoris.  A 
40 percent evaluation is granted for impairment that is 
severe.  This is the highest evaluation afforded under the 
Diagnostic Code.

Concerning the residuals of injuries to his left upper 
extremity, the RO has evaluated the disability under 
Diagnostic Code 5307, which contemplates impairment of muscle 
group VII.  Muscle group VII controls flexion of the wrist 
and fingers and involves the following muscles:  flexors of 
the carpus and long flexors of fingers and thumb; pronator.  
The evaluations differ based on whether or not the affected 
hand is the veteran's dominant hand.  See 38 C.F.R. § 4.69.  
In this case, the veteran's dominant hand is identified as 
his right hand in the medical evidence of record.  A 30 
percent evaluation is granted for impairment of the non-
dominant hand that is severe.  This is the highest evaluated 
afforded the non-dominant hand under the Diagnostic Code.

As noted above, effective July 3, 1997 and during the 
pendency of the veteran's claim, regulations concerning the 
evaluation of disabilities involving muscle injuries were 
revised.  While the RO rated the veteran's left lower and 
upper extremity residuals under the new criteria since then, 
they did not specifically notify the veteran that they were 
doing so.  The Board must therefore analyze whether its 
evaluation of the veteran's disability under the new 
regulations will be unfairly prejudicial to the veteran.  The 
inquiry involves questions of whether or not the veteran 
received sufficient notice of the governing law and 
regulations and, thereby, "sufficient notice of the need to 
address that issue in his or her submissions, arguments, and 
testimony on appeal."  Bernard, at 393; VCAA.

The Board finds that the veteran is not prejudiced by 
application of the revised regulations concerning the 
evaluation of his disability.  This is so because, although 
the veteran was not properly notified of the new regulations, 
the new regulations are not substantially different from the 
old regulations.  In addition, where the regulations differ, 
they benefit the veteran.  In particular, the evidence 
required to meet the criteria for each level of disability 
has been reduced, as described below.

The July 3, 1997, regulations eliminated 38 C.F.R. §§ 4.47 
through 4.54 and 4.72, and changed 38 C.F.R. §§ 4.55 and 
4.56.  Diagnostic Codes 5322, under 38 C.F.R. § 4.73, were 
also changed, but in the way each described the particular 
muscles falling within each group.  The muscle group itself, 
the muscles in the group, and the evaluations granted for 
each level of disability remain unchanged.  With regard to 
the other regulations, 38 C.F.R. § 4.47 through 4.49 do not 
contain methodology on rating but rather describe the effects 
of certain missiles and/or demonstrate how a wound should be 
examined and characterized, with particular attention to 
wounds resulting from missiles.  38 C.F.R. § 4.50 through 
4.54, and 4.72 are essentially preserved in the revised 
versions of 38 C.F.R. § 4.55 and 4.56.  The revised versions 
of 38 C.F.R. §§ 4.55 and 4.56 have been made more concise.  
Although these regulations lose none of their original intent 
in their revised versions, the changed regulations do reduce 
the evidentiary requirements required to meet the criteria 
for each level of disability.

Specifically, "slight" disability has been revised to 
require "no evidence," rather than "slight, if any, 
evidence," of fascial defect, atrophy, or impaired tonus; 
and "no impairment," rather than "no significant 
impairment," of function.

"Moderate" disability has been revised to require 
"evidence of inservice treatment," rather than "evidence 
of hospitalization in service for treatment," of the wound; 
"record of consistent complaint," rather than "record in 
the file of consistent complaint on record from first 
examination forward," of one or more of the cardinal 
symptoms; and "some" and simple "loss," rather than 
"moderate" and "definite" loss of deep fasciae or muscle 
substance or impairment of muscle tonus, and weakness or 
fatigue, respectively.

"Moderately severe" disability has been revised to require 
evidence of a prolonged period of "treatment of a wound," 
rather than "treatment of wound of severe grade;" to 
consider evidence of "inability to keep up with work 
requirements," rather than of "unemployability because of 
inability to keep up with work requirements;" and to require 
"loss," rather than "moderate loss" of deep fasciae, 
muscle substance, or normal firm resistance of muscles when 
compared with the sound side.

"Severe" disability has been revised to require evidence of 
"[r]agged, depressed and adherent scars" rather than of 
"[e]xtensive ragged, depressed, and adherent scars;" to 
require "loss of deep fascia or muscle substance" at 
palpation rather than "moderate or extensive loss of deep 
fascia or of muscle substance" at palpation; to require that 
tests of strength, endurance and coordination "indicate 
severe impairment of function" rather than "positive 
evidence of severe impairment of function."

Finally, whereas the old criteria for severe disability may 
be read to further require an absence of a reaction of 
degeneration to electrical tests, adhesion of scarring to one 
of the bones-specifically identified in the criteria-with 
epithelial sealing over the bone and without true skin 
covering where the bone is normally protected by muscle, and 
induration and atrophy of an entire muscle which has 
sustained simple piercing by a projectile but only when 
accompanied by sufficient evidence of severe disability, the 
new criteria does not require these manifestations to be 
present.  Rather, the new criteria lists these, and other 
manifestations of severe impairment, under a clause "[I]f 
present, the following are also signs of severe muscle 
disability," rendering them possible rather than required 
manifestations.

Because the regulations have not changed in essence, and, 
where changed, have reduced the evidentiary requirements to 
meet the criteria for each level of disability, the Board 
finds that the veteran will not be prejudiced by its 
evaluation of his disability under the new regulations.  The 
new regulations do not include standards identifying new 
issues, and they do not include standards that are any more 
difficult than those that existed under the old regulations.  
Thus, the Board finds that evaluation of the veteran's 
disability under the new regulations does not render him 
unaware of any issues of which he would have required notice 
in order to submit evidence, argument, or testimony.

In addition, the Court has held that where there has been a 
change in the applicable statute or regulation after a claim 
has been filed but before a final decision has been rendered, 
VA must apply the version most favorable to the claimant, 
unless expressly provided otherwise by Congress or by VA on 
the authority of Congress.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); VAOPGCPREC 11-97.  As explained, 
however, the new regulations have not changed in essence, 
and, where changed, have reduced the evidentiary requirements 
to meet the criteria for each level of disability.  
Therefore, the Board finds that the new regulations are more 
favorable to the veteran, and will accordingly apply the new 
regulations in evaluating his disability.

The regulations stipulate that there are nine muscle groups 
for the shoulder and arm, rated under Diagnostic Codes 5301 
through 5309, and three for the foot and leg, rated under 
Diagnostic Codes 5310 through 5312.  Disabilities resulting 
from muscle injuries, including, inter alia, those rated 
under Diagnostic Codes 5301 through 5312 are classified as 
"slight," "moderate," "moderately severe," or "severe" 
under criteria set forth in the regulations.  38 C.F.R. 
§ 4.55, 4.56 as amended at 62 Fed. Reg. 30235 (1997).

The regulations stipulate that "severe" disability of 
muscles contemplates a through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  According to the 
regulations, severe disability of muscles is characterized by 
a history of service department record or other evidence 
showing hospitalization for a prolonged period of treatment 
of the wound, a record of consistent complaint of cardinal 
signs and symptoms of muscle disability which is worse than 
that shown for moderately severe muscle injuries and, if 
present, evidence of inability to keep up with work 
requirements.  The cardinal signs and symptoms are defined in 
the regulations as loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  The objective findings required to 
warrant a classification of severe disability are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track; loss of deep fascia or muscle 
substance upon palpation, or soft flabby muscles in the wound 
area; abnormal hardening or swelling of the muscles in 
contraction; tests of strength, endurance, or coordination 
show severe impairment when compared to the uninjured side; 
and, where present, the following signs:  X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of muscle; adhesion 
of scar to one of the long bones, scapula, pelvic bones, 
sacrum or vertebrae, with epithelial sealing over the bone 
rather than true skin covering in an area where bone is 
normally protected by muscle; diminished muscle excitability 
in electrodiagnostic testing; visible or measurable atrophy; 
adaptive contraction of opposing muscle group; atrophy of 
muscle groups not in the track of the missile; induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.

As noted above, the veteran has been afforded the maximum 
evaluation available under both Diagnostic Code 5314 and 
5307.  The medical evidence of record demonstrates that the 
impairment exhibited by the veteran warrants these 
evaluations.  In addition, both evaluations have been in 
effect continuously since the original award, in 1970.  
Hence, they are protected until 38 C.F.R. § 3.952 (2002).  As 
no higher evaluations are afforded under either Diagnostic 
Code, higher evaluations cannot therefore be granted.

The Board will now consider whether the veteran manifests 
impairment for either of these two disabilities which may be 
afforded additional, compensable evaluations under another 
diagnostic code.  All impairment arising from a single 
disability may be awarded separate, compensable evaluations, 
where that impairment is not already contemplated by the 
assigned diagnostic code, and except as otherwise directed in 
the rating schedule.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).

The September 1995 examination report identified the specific 
muscles affected by the residuals of the veteran's inservice 
injuries to his left lower and upper extremities as the left 
quadriceps and left brachial radialis.  The December 1998 and 
December 2001 reports also identify the left quadriceps.

The quadriceps group of muscles is included in muscle group 
XIV, comprised of rectus femoris, vastus intermedius, vastus 
lateralis, and vastus medialis.  See Dorland's Illustrated 
Medical Dictionary 1079 (27th ed. 1988).  While the examiners 
have noted scars on the posterior of the veteran's thigh, the 
muscles so identified-biceps femoris, semimembranosus, and 
semitendinosis-have not been identified in the medical 
evidence as affected or impaired.  As such, the Board finds 
that the impairment deriving from the residuals of injury to 
the left lower extremity, specifically affecting the 
quadriceps and hamstring, is fully contemplated by Diagnostic 
Code 5314.

The brachial radialis muscle is identified as part of muscle 
group V, which controls elbow supination and flexion of the 
elbow.  Diagnostic Code 5305 affords a zero percent 
evaluation for slight impairment, 10 percent for moderate 
impairment, 20 percent for moderately severe impairment, and 
30 percent for severe impairment of the minor, or 
nondominant, hand.  The Board notes that the examination 
reports all note limited and painful motion in both flexion 
and supination of the left elbow joint.  The Board will now 
consider whether a compensable evaluation may be granted for 
impairment of this muscle under the diagnostic code.

As with the other residuals of these injuries, which the 
veteran sustained as the result of the detonation of a 
landmine during active duty in combat, these residuals are 
the result of a through and through, deep penetrating wound 
due to multiple, high velocity shrapnel which occurred when 
the landmine detonated in close proximity to the veteran.  
The historical medical evidence reflects that his left radius 
was fractured and that he was hospitalized for over a month, 
and the repair to his left arm was accomplished by open 
reduction only after two unsuccessful attempts at closed 
reduction.  The following cardinal signs have been present 
throughout the veteran's medical history and are currently 
observed in the recent examination reports, as detailed 
above:  loss of power, weakness, lowered threshold of 
fatigue, and fatigue-pain.  In addition, and again, as 
reflected in recent medical evidence, objective findings 
consist of a tender scar and loss of muscle tissue.  Finally, 
the medical evidence clearly shows that the veteran exhibits 
limited and painful motion in his left elbow joint-
particularly in supination and extension.

The Board notes that limitation of extension movement is 
contemplated under Diagnostic Code 5306, which contemplates 
impairment of muscle group VI.  However, the medical evidence 
of record does not demonstrate findings of impairment to the 
extensor muscles of the elbow, including the triceps or 
anconeus.  Rather, the medical evidence identifies the 
brachial radialis muscle as that which was affected by the 
original injury and present residuals of MSW to the upper 
left extremity.

The Board finds, therefore, that an evaluation under 
Diagnostic Code 5306 is not appropriately assigned for this 
residual.  However, the Board factors in limitation of 
extension movement of the left elbow joint in contemplating 
the disability picture produced by the impairment to the 
brachial radialis muscle in the left upper extremity and 
finds that the criteria for the assignment of a 30 percent 
evaluation under Diagnostic Code 5305, the highest possible 
for the non-dominant hand, are met in the present case.

A higher evaluation is not afforded under Diagnostic Code 
5305, therefore, a higher evaluation cannot be awarded.

B.  Residuals of Injury to the Sacro-Iliac Joint and of 
Fracture of the Inferior Pubic Rami, Left and Right

The RO has evaluated the residuals of fractures to the 
veteran's inferior pubic rami, bilaterally, under Diagnostic 
Code 5299-5294, for other impairment of the inferior pubic 
rami evaluated analogous to sacro-iliac injury and weakness.  
See 38 C.F.R. §§ 4.20, 4.27 (check).  The current, 20 
percent, evaluation contemplates muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  The medical evidence of record 
demonstrates that the impairment exhibited by the veteran 
warrants this evaluation, although perhaps not in the way the 
RO contemplated.

The RO appears to have contemplated the veteran's impairment 
deriving from residuals of fractures to his inferior pubic 
rami, bilaterally, as well as damage to his sacro-iliac 
spine, together under this diagnostic code.  However, the 
medical evidence of record establishes that the veteran 
manifests deformity of the sacro-iliac joint, as well as 
residuals deriving from the fractures to his inferior pubic 
rami, left and right.  The Board will therefore consider if a 
higher evaluation is appropriate under Diagnostic Code 5299-
5294, as well as whether separate, compensable evaluations 
may be granted for the residuals of fracture to the left and 
right inferior pubic rami.

The medical evidence establishes that the veteran meets the 
criteria for a 20 percent evaluation under this diagnostic 
code, based on symptomatology attributed to his sacro-iliac 
impairment alone.  The medical evidence shows that he 
manifests degenerative changes in his sacro-iliac joint, with 
deformity to the left sacro-iliac joint, and that he 
experiences pain upon prolonged sitting, standing, and 
walking.  The examiner in December 2001 specifically noted 
that, although the veteran exhibited a normal gait, and could 
heel and toe walk, and squat and rise again satisfactorily, 
that he did so slowly.  The increased pain was objectively 
observed, and the examiner opined that, particularly on a 
hard surface, the veteran would manifest increased 
impairment.  The Board further notes that the 20 percent 
evaluation under Diagnostic Code 5299-5294 has been in effect 
continuously since the original award, in 1970.  Hence, it is 
protected until 38 C.F.R. § 3.952 (2002).  On the other hand, 
an evaluation in excess of 20 percent is not warranted in the 
present case.  While X-rays reveal abnormality in the sacro-
iliac joint, the medical evidence of record simply does not 
demonstrate abnormal mobility on forced motion or any of the 
other symptoms required to find the impairment "severe" in 
symptomatology, such as listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, or loss of lateral 
motion with osteo-arthritic changes.

Turning now to consideration of impairment due to the 
residuals of fractures to the left and right inferior pubic 
rami, the medical evidence establishes X-ray evidence of 
degenerative joint disease in the hips, specifically, 
symmetric, moderately severe, osteoarthritic changes of the 
hip joints with attendant painful and limited range of 
motion.  Moreover, the September 1995 examination report 
notes X-ray evidence of shrapnel wound to the right lower 
posterior pelvis, penetrating the bone.  Other X-ray evidence 
of record notes extensive deformity to the left pelvis and 
right pubis, and a bony prominence of the ischium, which is 
tender to palpation.

Diagnostic Code 5010 directs that arthritis due to trauma is 
to be evaluated under Diagnostic Code 5003.  Diagnostic Code 
5003 affords a 10 percent evaluation for degenerative 
arthritis established by X-ray findings where limitation of 
motion of the joint is present but is noncompensable under 
the appropriate diagnostic code.  As discussed above, the 
medical evidence of record establishes that the veteran 
experiences limited and painful motion of his left and right 
hip joints.

The Board therefore finds that the criteria for the 
assignment of a separate, 10 percent, evaluation under 
Diagnostic Code 5010 for the residuals of left inferior pubic 
rami fracture and a separate, 10 percent, evaluation under 
Diagnostic Code 5010 for the residuals of right inferior 
pubic rami fracture are met in the present case.

Higher evaluations could be warranted for the residuals of 
left and right inferior pubic rami fractures under Diagnostic 
Codes 5250 through 5255.  However, the medical evidence does 
not show that the required manifestations are present.  The 
medical evidence simply does not reflect that the veteran's 
left or right hip has been favorably or unfavorably 
ankylosed, or that he manifests limitation of right or left 
hip joint motion resulting in flexion limited between 20 and 
40 degrees, extension limited to 5 degrees, flexion limited 
to 45 degrees or less, rotation limited so that he cannot 
"toe-out" more than 15 degrees, abduction motion lost 
beyond 10 degrees; or that he cannot cross his legs.  The 
medical evidence further does not establish that the veteran 
manifests flail joint or impairment of the femur 
characterized by nonunion, false joint, or malunion.  Rather, 
the medical evidence of record establishes that the veteran 
exhibits limitation of left and right flexion motion at 120 
degrees, bilaterally, with pain, and that he exhibits 
internal and external rotation with pain.  In addition, he 
manifests bone abnormality and degenerative joint disease in 
both hips.

C.  Scars

The RO has evaluated the veteran's scars and, in a January 
2002 rating decision, granted service connection for them in 
aggregate, evaluating them as zero percent compensable under 
Diagnostic Code 7805.  The Board notes that the veteran has 
not issued a notice of disagreement specific to this precise 
issue.  However, the Board notes that this is part of the 
overall disability for which the veteran initially requested 
an increased evaluation in August 1995, which claim is now on 
appeal.  Therefore, the veteran's appeal as to this issue 
remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 
(1993).

Separate, compensable evaluations may be warranted for 
individual scars that are tender, painful, poorly nourish, 
ulcerated, or that limit the function or movement of the body 
part affected.  See Esteban, supra; 38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7803, and 7805, respectively, (1995-
2002) or for individual deep or superficial scars that 
measure a certain area, superficial scars that are unstable 
or painful, or scars that limit motion of the body part 
affected, 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 
7803, 7804, and 7805, respectively, (2002).

The Board notes that the rating criteria for scars was 
changed, effective August 30, 2002.  See 67 Fed. Reg. 49590-
49599 (July 31, 2002).  Similar to the analysis involving 
muscle impairment and changes in the diagnostic code, the 
Board must here also determine evaluation of the veteran's 
disability under the new regulations will be unfairly 
prejudicial.  See Bernard, supra.  In addition, the Board 
must apply that criteria most favorable to the veteran.  See 
Karnas, supra.

The Board finds that the veteran is not prejudiced by 
application of the revised regulations concerning the 
evaluation of his disability.  This is so because the Board 
will use a combination of the new and old regulations to 
grant the benefit sought.  Moreover, the Board notes that 
while some of the regulations differ greatly, requiring more 
exact measurements of the scar tissue involved, others do not 
vary at all, as described below.

Under the new criteria, Diagnostic Code 7801 directs that 
scars other than on the head, face, or neck that are deep or 
cause limited motion are evaluated as 10 percent disabling 
for areas exceeding 6 square inches, 20 percent disabling for 
areas exceeding 12 square inches, 30 percent disabling for 
areas exceeding 72 square inches, and 40 percent disabling 
for areas exceeding 144 square inches.  Notes following the 
rating criteria explain (1) scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of the extremities or trunk, will be rated 
separately and combined in accordance with 38 C.F.R. § 4.25, 
and (2) a deep scar is one associated with underlying soft 
tissue damage.  Diagnostic Code 7802 provides that scars 
other than head, face, or neck scars that are superficial and 
do not cause limited motion will be rated as 10 percent 
disabling for areas of 144 square inches or greater.  Notes 
following the rating criteria explain (1) scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of the extremities or trunk, will be 
rated separately and combined in accordance with 38 C.F.R. 
§ 4.25, and (2) a superficial scar is one not associated with 
underlying soft tissue damage.  Diagnostic Code 7803 notes 
that unstable superficial scars are evaluated as 10 percent 
disabling.  Note (1) following indicates that an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Note (2) indicates that a 
superficial scar is one not associated with underlying soft 
tissue damage.  Diagnostic Code 7804 provides that 
superficial scars that are painful on examination are rated 
as 10 percent disabling.  Note (1) following states that a 
superficial scar is one not associated with underlying soft 
tissue damage.  Note (2) states that in this case, a 10 
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation (See 38 C.F.R. § 4.68 of 
this part on the amputation rule).  Diagnostic Code 7805 
directs that other scars shall be rated on the limitation of 
function of the affected part.

Under the old criteria, Diagnostic Code 7803 afforded a 10 
percent evaluation for a scar, regardless of measurement, 
that was superficial, poorly nourished, or characterized by 
repeated ulceration.  Diagnostic Code 7804 awarded 10 percent 
for a superficial scar that was tender and painful upon 
objective observations, regardless of measurement.  
Diagnostic Code 7805 does not differ, directing that other 
scars be evaluated on the limitation of the function of the 
part affected.

In the present case, the veteran has a number of scars-some 
superficial, some the result of deep, penetrating wounds.  
Measurements can be gleaned from the medical evidence.  The 
Board will evaluate each scar under both old and new 
diagnostic criteria and will individually apply that criteria 
more advantageous.  Where the evidence is lacking, i.e., 
where measurements have not been provided and it is unclear 
from the medical records that the requirements could not be 
met based on the evidence present in the record, the Board 
will infer that the basic criteria has been met.

Because the Board is individually analyzing the criteria in 
each case and applying that most favorable, and because the 
Board is inferring the basic criteria is met where the 
evidence does not so provide, the Board finds that evaluating 
the veteran's scars under the new criteria does not render 
the veteran unaware of any issues of which he would have 
required notice in order to submit evidence, argument, or 
testimony.

Considering all the medical evidence of record, the veteran's 
scars may be identified as follows:

?	a tender, 6 inch scar on the left dorsal mid forearm

?	a 7.5 inch scar on the inner part of the mid-thigh 
that is numb and exhibits impaired sensation

?	a 4 inch long oblique scar on the anterior iliac 
crest area that is numb and exhibits impaired 
sensation

?	a 3.25 inch long oblique scar, 1 inch wide at the 
top, on the posterior aspect of the mid-thigh that 
exhibits loss of sensation and appears depressed due 
to loss of underlying tissue

?	an 8.5 abdominal scar absent local problems, 
ulceration, tenderness, edema or keloid formation but 
at least in part the result of a shrapnel wound that 
penetrated the abdominal muscles

?	a 3 inch long post-surgical scar on the left arm 
absent local problems, ulceration, tenderness, edema 
or keloid formation

?	a 3 inch long scar on the left upper leg medially 
located, well-healed and without local symptoms or 
residuals

?	2 scars, 1 and 2 inches, respectively, with eight 
cross stitches, on the left thigh, absent local 
problems, ulceration, tenderness, edema or keloid 
formation.

According to the notes in the new criteria under Diagnostic 
Codes 7801 and 7802, scars in widely separated areas, as on 
two or more extremities or on anterior or posterior surfaces 
of the extremities or trunk will be rated separately.  In 
addition, deep scars are defined in a note following 
Diagnostic Code 7801 as associated with underlying soft 
tissue damage.  In this case, the 6 inch scar on the left 
dorsal mid forearm; the 7.5 inch scar on the inner part of 
the mid-thigh; the a 4 inch long oblique scar on the anterior 
iliac crest area; the 3.25 inch long oblique scar, 1 inch 
wide at the top, on the posterior aspect of the mid-thigh; 
the 8.5 abdominal scar, and the 3 inch scar on the left upper 
leg medially located, should all be considered separately.  
The 3 inch long post-surgical scar on the left arm may be 
considered with the 6 inch scar on the left dorsal mid 
forearm.  With the exception of the post-surgical 3 inch long 
scar on the left arm, and 2 scars, 1 and 2 inches, 
respectively, with eight cross stitches, on the left thigh, 
the scars may be considered deep scars in that they are 
associated with underlying soft tissue damage, i.e., the 
residuals of shrapnel wounds.

However, the deep scars do not appear to meet the criteria 
for a 10 percent evaluation under the new Diagnostic Code 
7801.  This is so because they do not meet the square inch or 
square centimeter requirement.  Even assuming a 1 inch width, 
as is specified for the 3.25 x scar, only the 8.5 inch 
abdominal scar conceivably meets the criteria.

Notwithstanding, a 10 percent evaluation may be granted for 
the "deep scars" individually under the old criteria, 
excepting the 3 inch left upper leg and 8.5 abdominal scars.  
This is so because they are either tender, exhibit impaired 
sensation or numbness, or are depressed due to loss of 
underlying tissue.

Concerning the 8.5 inch abdominal scar, the Board will infer 
that the requirements under the new criteria are met.  In 
other words, absent manifestations of ulceration, tenderness, 
edema, tissue loss, or keloid formation at the scar site so 
as to warrant compensable evaluation under the old criteria, 
the Board will infer that the scar is 6 inches square or 
more, to warrant a compensable evaluation under the new 
criteria.

Accordingly, the Board finds that the criteria are met for 
separate, 10 percent evaluations under Diagnostic Codes 7801 
(2002) for the 8.5 inch abdominal scar, and under Diagnostic 
Code 7804 (1995-2002) for the following scars: a tender, 6 
inch scar on the left dorsal mid forearm; a 7.5 inch scar on 
the inner part of the mid-thigh that is numb and exhibits 
impaired sensation; a 4 inch long oblique scar on the 
anterior iliac crest area that is numb and exhibits impaired 
sensation; a 3.25 inch long oblique scar, 1 inch wide at the 
top, on the posterior aspect of the mid-thigh that exhibits 
loss of sensation and appears depressed due to loss of 
underlying tissue.

The remaining scars are the 3 inch long post-surgical scar on 
the left arm, 3 inch scar on the left upper leg medially 
located, and 2 scars, 1 and 2 inches, respectively, with 
eight cross stitches, on the left thigh, well-healed, and 
absent local problems, ulceration, tenderness, edema or 
keloid formation.

Under the new criteria, the 3 inch post-surgical scar on the 
left arm would be evaluated with the 6 inch deep scar.  
However, the Board chose to evaluate the 6 inch deep scar 
individually under the old criteria because to do so was more 
advantageous to the veteran.  The scar is not a deep scar, so 
it would have to be evaluated under Diagnostic Code 7802 of 
the new criteria, which requires an area of 144 square inches 
for a 10 percent evaluation.  The medical evidence simply 
cannot be construed to warrant such a measurement, even 
inferring as above, a 1 inch width, which is the widest, and 
only, width noted by the examiner.  To obtain the required 
square dimensions, the scar would have to measure 12 by 12 
inches or 3 by 48 inches.  The medical evidence establishes 
that the scar is asymptomatic, hence it cannot be awarded 
separate, compensable evaluation under the old criteria.

Similarly, the 2 scars, 1 and 2 inches, respectively, with 
eight cross stitches, on the left thigh, would be evaluated 
together under the new criteria.  The scar is not a deep 
scar, so it would have to be evaluated under Diagnostic Code 
7802 of the new criteria, which requires an area of 144 
square inches for a 10 percent evaluation.  The medical 
evidence simply cannot be construed to warrant such a 
measurement, even inferring as above, a 1 inch width, which 
is the widest, and only, width noted by the examiner.  To 
obtain the required square dimensions, the scars would have 
to measure 1 by 144 inches and 2 by 72 inches.  The medical 
evidence establishes that the scar is asymptomatic, hence it 
cannot be awarded separate, compensable evaluation under the 
old criteria.

Unlike these scars, the 3 inch scar on the left upper leg, is 
assumed to be a deep scar.  However, unlike the 8.5 inch 
abdominal scar, the Board cannot find that the area 
represented approximates 6 square inches.  In order to obtain 
the required dimensions under the new criteria, the square 
would have to be 2 inches wide, which is more than 1 inch 
wider than the widest scar described in the medical evidence.  
Moreover, the scar is asymptomatic, and cannot be evaluated 
compensable under the old criteria.

Hence, for the above reasons, the Board finds that the 
criteria for compensable evaluations are not met for the 
asymptomatic 3 inch scar on the left upper leg medially 
located, the 3 inch long post-surgical scar on the left arm, 
and the 2 scars, 1 and 2 inches, respectively, with eight 
cross stitches, on the left thigh under either Diagnostic 
Codes 7803, 7804, and 7805 (1995-2002) and 7801, 7802, 7803, 
7805 (2002).

D.  DeLuca Consideration

In rating these service-connected disabilities, the Board has 
considered the disabling effects of pain, as indicated in the 
above discussions.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Objective observations of pain, limited and painful 
motion, weakness, excess fatigability, atrophy, and attendant 
functional loss were recorded.  And the evaluations assigned 
by this decision, as discussed above, contemplates the pain, 
limited and painful motion, weakness, excess fatigability, 
atrophy, and attendant functional loss demonstrated.  The 
complaints the veteran made and testified to concerning his 
service connected disabilities have further been observed on 
examination and have also been considered in the evaluations 
granted.  Accordingly, and as discussed above, the ratings 
now assigned for the service connection residuals of MSW to 
the left lower and upper extremities (muscle groups XIV, VII, 
and V), residuals of fractures to the left and right inferior 
pubic rami, residuals of injury to the sacro-iliac joint, and 
residuals scars account for the pain, limited and painful 
motion, weakness, excess fatigability, atrophy, and attendant 
functional loss demonstrated.  The presence of other factors 
listed in 38 C.F.R. § 4.45, are either not contended or not 
shown.

E.  Extra-Schedular Consideration

Consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities under 
38 C.F.R. § 3.321(b) has been referred to the RO for 
appropriate action and will not therefore be considered here.


ORDER

A rating greater than 40 percent for the residuals of MSW of 
the left lower extremity (muscle group XIV) is denied.

A rating greater than 30 percent for the residuals of MSW of 
the left upper extremity (muscle group VII) is denied.

A rating of 30 percent, and no greater, for the residuals of 
MSW of the left upper extremity (muscle group V) is granted, 
subject to controlling regulations governing the award of 
monetary benefits.

A rating greater than 20 percent for residuals of injury to 
the sacro-iliac joint is denied.

A 10 percent rating, and no greater, for the residuals of 
fracture, left inferior pubic rami is granted, subject to 
controlling regulations governing the award of monetary 
benefits.

A 10 percent rating, and no greater, for the residuals of 
fracture, right inferior pubic rami is granted, subject to 
controlling regulations governing the award of monetary 
benefits.

A 10 percent rating, and no greater, is granted for the 6 
inch scar on the left dorsal mid forearm prior to and after 
December 20, 2001, subject to controlling regulations 
governing the award of monetary benefits.

A 10 percent rating, and no greater, is granted for the 7.5 
inch scar on the inner part of the mid-thigh prior to and 
after December 20, 2001, subject to controlling regulations 
governing the award of monetary benefits.

A 10 percent rating, and no greater, is granted for the 4 
inch long oblique scar on the anterior iliac crest area prior 
to and after December 20, 2001, subject to controlling 
regulations governing the award of monetary benefits. 

A 10 percent rating, and no greater, is granted for the 3.25 
inch long oblique scar, 1 inch wide at the top, on the 
posterior aspect of the mid-thigh prior to and after December 
20, 2001 subject to controlling regulations governing the 
award of monetary benefits.

A compensable rating for the 8.5 inch abdominal scar prior to 
August 30, 2002, is denied.

10 percent rating, and no greater, is granted for the 8.5 
inch abdominal scar after August 30, 2002 subject to 
controlling regulations governing the award of monetary 
benefits.

Compensable ratings for a 3 inch long post-surgical scar on 
the left arm, a 3 inch scar on the left upper leg medially 
located, and 2 scars, 1 and 2 inches, respectively, with 
eight cross stitches, on the left thigh, are denied.





		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

